United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-2581
                                    ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Francisco Gonzalez-Renteria, also      * Southern District of Iowa.
known as Paco,                         *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                              Submitted: April 7, 2010
                                 Filed: April 26, 2010
                                  ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Francisco Gonzalez-Renteria pleaded guilty to misusing a social security
number, in violation of 42 U.S.C. § 408(a)(7)(B); making a false claim of citizenship
to obtain unlawful employment, in violation of 18 U.S.C. § 1015(e); and unlawfully
reentering the United States after being convicted of an aggravated felony, in violation
of 8 U.S.C. § 1326(a), (b)(2). The district court1 sentenced him within the advisory
guideline range to 55 months in prison and 3 years of supervised release. On appeal,


      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
his counsel has moved to withdraw and had filed a brief under Anders v. California,
386 U.S. 738 (1967), arguing that the sentence is excessive, and that the district court
abused its discretion in denying Gonzalez-Renteria’s motion for a downward variance.
In his pro se supplemental brief, Gonzalez-Renteria requests to be sent to Mexico as
soon as possible to receive medical attention.

        We conclude that the district court committed no procedural or substantive
error in sentencing Gonzalez-Renteria. See United States v. Feemster, 572 F.3d 455,
461 (8th Cir. 2009) (en banc) (standards for reviewing sentence). In particular, we
conclude that the district court did not abuse its discretion in denying the motion for
a downward variance, as the record indicates that the court was well aware of
Gonzalez-Renteria’s relevant medical history and considered all of the 18 U.S.C.
§ 3553(a) sentencing factors. See 18 U.S.C. § 3553(a)(1), (2)(A)-(D), (3); United
States v. Gonzalez, 573 F.3d 600, 607 (8th Cir. 2009) (court need not engage in
mechanical recitation of § 3553(a) factors, and need only set forth enough to satisfy
appellate court that it considered parties’ arguments and had reasoned basis for
exercising its own legal decision-making authority).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issue for appeal. Accordingly, we affirm
the district court’s judgment, and we grant counsel’s motion to withdraw.
                         ______________________________




                                          -2-